Citation Nr: 0731341	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
prior to August 1, 2005 for post-traumatic stress disorder 
(PTSD) and a rating greater than 30 percent from August 1, 
2005.

2.  Entitlement to an increased rating greater than 20 
percent for residuals of a fragment wound to the left 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

During the pendency of this appeal, a subsequent December 
2005 rating decision granted the veteran an increased rating 
to 30 percent for his PTSD, effective August 1, 2005.  After 
the veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is 
still properly before the Board here and the issue has been 
appropriately rephrased above.

The left shoulder issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to August 1, 2005, since the date of the grant of 
service connection, the veteran's PTSD was manifested by mild 
sleep disturbance, short temper, irritable mood and some 
social aversion, especially involving crowds, all resulting 
in mild social and occupational impairment.

2.  After August 1, 2005, the veteran's PTSD is primarily 
manifested by sleep disturbances, violent nightmares, 
intrusive memories, anxiety, panic attacks, irritability and 
anger all resulting in moderate social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for PTSD prior to August 1, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD) from August 
1, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by a letter 
sent to the veteran in February 2004.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a May 2004 decision of the 
RO.  Moreover, by a letter dated in July 2006, the veteran 
was provided specific notice of the Dingess requirements.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, No 01-1332 (U.S. Vet. 
App. September 20, 2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  The veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination report 
is thorough and supported by VA outpatient treatment records.  
There is no rule as to how current an examination must be, 
and the Board concludes the 2005 examination in this case is 
adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  



Increased Rating (PTSD)

The veteran was initially service connected for PTSD in a May 
2004 rating decision where the RO assigned his disability an 
initial 10 percent disabling.  A subsequent December 2005 
rating decision granted the veteran an increased rating to 30 
percent, effective August 1, 2005 (date of increase - 
beginning of VA treatment).  The veteran claims neither 
rating accurately depicts the severity of his current 
condition in the past or currently.  

It is noteworthy that this appeal is from a rating that 
granted service connection and assigned the initial rating 
for PTSD.  Accordingly, "staged" ratings may be assigned, 
if warranted by the evidence.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability ratings are assigned, under the Schedule for 
Rating Disabilities, based on a comparison of the symptoms 
found to the criteria in the rating schedule.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  



The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  . . 
. . . . . . . . . . . . . . . . . . . . . 
. 10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411. 


Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the veteran's medical treatment records show a 
GAF score in 2004 of 60 and, since then, GAF scores largely 
in the range of 51 to 60.  The DSM-IV provides for a GAF 
rating of 51-60 for moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
The Board notes the DSM-IV provides for a GAF rating of 61-70 
for some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Id.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 10 percent rating 
prior to August 1, 2005 and 30 percent from August 1, 2005.

The veteran underwent a VA examination initially in March 
2004 where he was assigned a GAF score of 60 for his PTSD 
condition.  The examiner found the veteran to be tense and 
avoiding eye contact, but overall cooperative and not overtly 
depressed.  Although the GAF score assigned by the examiner 
is technically in the "moderate" range, the examiner's 
assessment clearly indicates a "mild" condition.  That is, 
the examiner indicated that although the veteran had been 
married three times, he currently has been married to his 
third wife for 18 years and the marriage is going well.  The 
veteran stated he has a good relationship with his sons, but 
his daughter was primarily raised by her mother.  The 
examiner also indicates the veteran is well educated and is 
doing well at his job as a training manager.  The veteran 
indicated he had hobbies to include hunting and fishing, 
which he enjoys.  Although the veteran stated he does not 
like crowds, he does not appear to live in social isolation 
nor does he avoid social situations. 

Rather, at that time, the veteran's main symptoms from PTSD 
include problems with authority figures, a bad temper and 
some sleep disturbances with occasional nightmares.  At that 
time, the veteran had no history of prior treatment.  He also 
indicated jumping at loud noises, but denied regular panic 
attacks.

The VA outpatient treatment records thereafter indicated 
increased PTSD therapy starting in August 2005.  No GAF 
scores are noted, but the records indicate the veteran's 
complaints of severe nightmares and increased insomnia, 
averaging 6 hours of sleep per night.  

The veteran was afforded an additional VA examination in 
November 2005 where the examiner indicated intrusive 
memories, anxiety, panic attacks, irritable mood and a bad 
temper.  The examiner also indicated the veteran was 
currently in a stable marriage of 20 years and still enjoyed 
hobbies such as hunting and fishing.  The examiner also noted 
the veteran attends church on a regular basis and has only 
sought regular PTSD treatment since 2005.  At that time, the 
examiner assigned the veteran a GAF score of 51-60 for 
overall moderate symptoms.

According to the medical records, the veteran has been 
married for over 20 years now to his third wife has a good 
relationship with his two sons although an estranged 
relationship with his daughter.  He has a long-standing job, 
which he performs well at and has hobbies he regularly 
engaged in and enjoys.  It is clear starting in 2005 his 
sleep disturbances worsened to include severe nightmares and 
he now indicates panic attacks and daily intrusive memories.  
Prior to 2005, the veteran denied such panic attacks and 
memories.  In short, both time periods indicate the veteran 
clearly is sociable, coherent and able to maintain long-
lasting relationships.  

The Board concludes that the objective medical evidence 
regarding his symptomatology prior to August 1, 2005 shows 
disability that more nearly approximates that which warrants 
the assignment of a 10 percent disability rating.  See 
38 C.F.R. § 4.7.  Similarly, the objective evidence regarding 
the veteran's symptomatology from August 1, 2005 show a 
worsened condition, but not to the extent warranting as 
assignment greater than 30 percent.  Id.

The medical evidence do not indicate for either periods that 
the veteran's PTSD has resulted in concentration problems, 
memory lapses, hallucinations, delusions, thought disorder or 
suicidal or homicidal ideation.  Rather, the veteran's PTSD 
symptoms consistently included sleep disturbances, nightmares 
and irritability, which worsened in time.  After 2005, 
medical evidence indicates the veteran also suffers panic 
attacks, intrusive memories and increased irritability, 
insomnia and nightmares.  Although the veteran indicated to 
the examiners that he dislikes large crowds, he clearly is 
not socially isolated.  The veteran maintains hobbies of 
fishing, hunting and boating and attends church on a regular 
basis.  The veteran has maintained effective long-term 
relationships, evidenced by his lengthy marriage and close 
relationships with his sons. 

The past 10 percent rating encompassed the fact that his 
psychiatric symptoms occasionally affected his ability to 
deal with authority figures, control his temper or sleep well 
at night.  The current 30 percent rating encompasses that 
these problems have worsened to include severe nightmares and 
panic attacks.  It is clear from the record, however, that 
throughout time the veteran has maintained a good job and 
some regular social interaction. 

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 10 
percent prior to August 1, 2005 and against assignment of 
rating greater than 30 percent from August 1, 2005.  As noted 
above, the veteran's PTSD has not inhibited his ability to 
maintain long-standing occupational employment and long-
lasting familial and social relationships.  His PTSD, 
moreover, also has not markedly impaired his long-term 
memory, judgment or abstract thinking.  He has never 
exhibited impairment in thought processes or communication. 
He has a dislike for crowds, but has regular hobbies and good 
familial contact. Therefore, a higher rating is not 
warranted.


ORDER

Entitlement to an initial rating greater than 10 percent 
prior to August 1, 2005 for post-traumatic stress disorder 
(PTSD) and a rating greater than 30 percent from August 1, 
2005 is denied.


REMAND

The veteran was service connected in September 1970 for 
residuals of a gunshot wound (GSW) to his left shoulder.  
Through the years, the veteran alleges his left shoulder has 
grown increasingly more painful with greater limitation of 
motion and function.  Specifically, the veteran alleges he 
cannot lift objects with his left arm and has grown 
increasingly more dependent on his right arm to do everyday 
tasks. 

The veteran was last afforded a VA examination in March 2004, 
over three years ago.  His VA outpatient treatment records 
through 2005 indicate the veteran's range of motion of his 
right arm has decreased from 105 degrees abduction to 80 
degrees abduction.  Medical records also indicate the veteran 
regularly receives injection therapy for his left shoulder 
and that his scar is large and tender on palpation.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

Here it clear from the medical records that the veteran's 
left shoulder may have increased in severity since the last 
VA examination.  The RO attempted to schedule the veteran for 
a new VA examination in July 2005, but the veteran failed to 
appear.  The veteran alleged he never received notice of the 
examination.  The Board finds noteworthy that he did appear 
for his PTSD examination scheduled in November 2005 and has 
never failed to appear for any past left shoulder 
examinations scheduled.

The Board also notes the veteran is currently rated under 
Diagnostic Code 5322 for injuries involving Muscle Group 
XXII.  The 2004 VA examiner, however, clearly indicates the 
veteran's injury involves Muscle Group III, which is rated 
under Diagnostic Code 5303.  The examiner also extensively 
describes the veteran's left shoulder scar as large and 
tender to palpation.  The RO has never considered whether the 
veteran's scar should be afforded a separate evaluation.

Given the ambiguity of the location and extent of the 
residuals from the veteran's in-service injury, the veteran 
should be given the benefit of the doubt and be afforded a 
new VA examination to ascertain the location and current 
severity of his left shoulder condition, to include 
consideration of all residuals from the veteran's in-service 
injury, to include muscular, orthopedic and neurological 
manifestations as well as consideration of whether the 
veteran's residual scar should be afforded a separate rating. 

To the extent the veteran is alleging he never received 
notice of the consequences of failing to appear for a VA 
examination without good cause, the veteran is hereby 
notified that failure to appear for a VA examination may 
result in the denial of his claim. See 38 C.F.R. § 3.655.

The RO should also take this opportunity to obtain the 
veteran's recent VA outpatient treatment records from October 
2005 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Muskogee, Oklahoma and the VA 
outpatient clinic in Tulsa, Oklahoma from 
October 2005 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available. 

2.  After obtaining the above records, to 
the extent available, schedule the veteran 
for an appropriate examination to evaluate 
the current severity of his service-
connected left shoulder condition, to 
include muscular, orthopedic and 
neurological manifestations, if any.  The 
examiner should specifically comment on 
which muscle group is affected by the 
injury and the current severity of any and 
all muscular, orthopedic and neurological 
residuals found.  The examiner should also 
render an opinion as to the severity of 
any residual scar incurred as a result of 
the in-service injury.

3.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative 
specifically addressing all applicable 
diagnostic codes, all residuals of the 
veteran's left shoulder injury and whether 
the veteran's scar warrants a separate 
compensable disability rating.  The 
veteran and his representative should be 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


